t c summary opinion united_states tax_court ricky ray ressen and rosalind ressen petitioners v commissioner of internal revenue respondent docket no 17873-13s filed date ricky ray ressen and rosalind ressen pro sese christina l cook and david l zoss for respondent summary opinion marvel judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code code in effect when the petition was filed unless otherwise indicated all section references are to the code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure some monetary amounts are rounded pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the issue for decision is whether petitioners are entitled to deduct unreimbursed employee business_expenses of dollar_figure for background some of the facts have been stipulated and are so found the stipulated facts and the facts drawn from stipulated exhibits are incorporated herein by this reference petitioners resided in minnesota when they petitioned this court in ricky ray ressen was employed as a construction manager with innovative construction solutions inc ics he supervised several construction projects for ics during that year with the exception of a period of approximately months mr ressen lived and worked away from home for most of returning home for the weekends because of his responsibilities as an employee of ics when away from home he stayed in a recreational vehicle that he refers to as a fifth wheel mr ressen owned two trucks that he used during for travel between his home and the various jobsites and while at the various jobsites a chevrolet silverado chevy and a chevrolet silverado hd chevy he used the chevy to transport the fifth wheel which he would set up at or near the jobsites between january and date mr ressen put big_number miles on the odometer of the chevy he stopped using the chevy on date between may and date mr ressen put big_number miles on the odometer of the chevy ics reimbursed mr ressen a per_diem amount for food and lodging and would also reimburse him if he purchased an airline ticket in connection with his employment ics did not and would not reimburse him for_the_use_of the chevy or the chevy from january until around date mr ressen managed the construction of a pet supply store in oak creek wisconsin from the last week of march until date mr ressen managed the construction of a fabric and craft store near his residence in brainerd minnesota subsequently mr ressen managed the construction of a sporting goods store in waterloo iowa at the same time he also worked on a project in iowa city iowa because he was alternating between the two jobsites he parked the fifth wheel at a campground between the two sites on several occasions mr ressen visited a jobsite in des moines iowa the des moines jobsite was still in the planning stages and he made only occasional trips there mr ressen worked at the waterloo and iowa city jobsites through the end of mr ressen maintained a calendar and a logbook to record his business activities and the business use of the and chevys upon returning home at the end of each week he recorded the miles he drove during the previous week in the calendar additionally as required by ics he recorded in general terms his daily business activities and weekly travel in the logbook he also recorded the beginning and ending mileage for the and chevys in the logbook petitioners filed a joint form_1040 u s individual_income_tax_return for return petitioners attached to their return a form_2106 employee business_expenses claiming of the big_number miles driven with respect to the chevy and of the big_number miles driven with respect to the chevy after multiplying the total miles driven by the standard mileage rate petitioners reported unreimbursed vehicle expenses of dollar_figure petitioners also reported additional unreimbursed employee business_expenses totaling dollar_figure after applying the floor to their total unreimbursed employee business_expenses of dollar_figure petitioners claimed a deduction for job expenses and certain miscellaneous deductions of dollar_figure on a schedule a itemized_deductions attached to their return after communication broke down between petitioners and respondent’s revenue_agent respondent issued a notice_of_deficiency to petitioners the deficiency_notice disallowed petitioners’ claimed dollar_figure deduction for job expenses and certain miscellaneous deductions in full the deficiency_notice explained that the portion of the disallowed deduction attributable to petitioners’ claimed unreimbursed vehicle expenses was disallowed solely for insufficient substantiation of the claimed miles discussion i burden_of_proof generally the taxpayer bears the burden of proving his or her entitlement to any claimed deduction see rule a 503_us_79 this includes the burden of substantiation see sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir sec_1_6001-1 e income_tax regs if however a taxpayer produces credible_evidence with respect to any factual issue relevant to ‘credible evidence is the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no continued ascertaining the taxpayer’s liability for any_tax imposed by subtitle a or b of the code and satisfies the requirements of sec_7491 the burden_of_proof on any such issue shifts to the commissioner see sec_7491 as explained below see infra part iii petitioners did not submit any evidence with respect to their claimed deduction for dollar_figure in additional unreimbursed employee business_expenses that respondent disallowed the burden_of_proof therefore remains on them with respect to these expenses see sec_7491 however we need not decide whether petitioners satisfy the requirements of sec_7491 and with respect to the remainder of the issues in this case because we decide them on the preponderance of credible_evidence and not on any failure to carry the burden_of_proof see 394_f3d_1030 8th cir aff’g tcmemo_2003_212 131_tc_185 ii deductions generally sec_162 permits a taxpayer to deduct ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business see commissioner v continued contrary evidence were submitted without regard to the judicial presumption of irs correctness ’ 116_tc_438 quoting h_r conf rept no pincite 1998_3_cb_747 lincoln sav loan ass’n 403_us_345 a trade_or_business expense is ordinary for purposes of sec_162 if it is normal or customary within a particular trade business or industry and it is necessary if it is appropriate and helpful for the development of the business 320_us_467 in general sec_262 disallows deductions for personal living or family_expenses see also sec_1_162-17 income_tax regs generally a taxpayer must maintain adequate_records to substantiate the amounts of his or her income and entitlement to any deductions or credits claimed sec_6001 sec_1_6001-1 income_tax regs when a taxpayer establishes that he or she paid_or_incurred a deductible expense but does not establish the amount of the expense we may estimate the amount allowable in some circumstances cohan_rule see 39_f2d_540 2d cir there must be sufficient evidence in the record however to permit us to conclude that the taxpayer paid_or_incurred a deductible expense in at least the amount allowed see 245_f2d_559 5th cir 85_tc_731 in estimating the amount allowable we bear heavily upon the taxpayer who failed to maintain required records and to substantiate deductions as the code requires see cohan v commissioner f 2d pincite for certain kinds of business_expenses sec_274 overrides the cohan_rule see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir under sec_274 a taxpayer must satisfy strict substantiation requirements before a deduction is allowable these strict substantiation requirements apply to any traveling expense including meals_and_lodging away from home any item with respect to an activity in the nature of entertainment or the use of listed_property as defined in sec_280f including passenger automobiles to deduct these expenses the taxpayer must substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense or other item the time and place of travel entertainment or use of the property the business_purpose of the expense or other item and the business relationship of the taxpayer to the persons entertained or using the property see sec_274 with respect to the use of listed_property the taxpayer must establish the amount of business use and the amount of total use for such property see sec_1_274-5t temporary income_tax regs fed reg date substantiation by adequate_records requires the taxpayer to maintain an account book a diary a log a statement of expense trip sheets or a similar record prepared contemporaneously with the use or expenditure and documentary_evidence eg receipts or bills of certain expenditures see sec_1 c iii income_tax regs sec_1_274-5t temporary income_tax regs fed reg date a log that is kept on a weekly basis is considered contemporaneous for this purpose see sec_1_274-5t temporary income_tax regs fed reg date uses that are properly considered part of a single use--including for example a round trip or uninterrupted business use--may be accounted for by a single record see id subpara i c fed reg a written explanation of the business_purpose of a use or expenditure is not required where the business_purpose is evident from the facts and circumstances see id subpara ii b fed reg the level of detail required for substantiating by adequate_records the business use of listed_property depends upon the facts and circumstances of such use see id subdiv ii c fed reg substantiation by other_sufficient_evidence corroborating the taxpayer’s statement requires a statement by the taxpayer specifically detailing the required elements and the production of corroborative evidence in support of the taxpayer’s the secretary has not promulgated regulations with respect to any documentary_evidence required with respect to the use of listed_property statement see id subpara i fed reg in general corroborative evidence of an element must be direct evidence or documentary_evidence see id subdiv i b fed reg if the element is either the business relationship to the taxpayer of persons entertained or the business_purpose of an expenditure or use however corroborative evidence may include circumstantial evidence see id except in circumstances not present here a taxpayer may substantiate the business use of listed_property for an entire year with corroborative evidence with respect to a part of the year if the periods for which the taxpayer has corroborative evidence are representative of the entire year see id subdiv ii a fed reg iii analysis petitioners presented evidence with respect to the portion of the disallowed deduction attributable to their claimed use of the and chevys however petitioners failed to introduce any evidence with respect to the dollar_figure in additional unreimbursed employee business_expenses that respondent also disallowed we therefore sustain respondent’s disallowance of the dollar_figure in additional unreimbursed employee business deductions see rule a indopco inc v commissioner u s pincite with respect to the portion of the disallowed deduction attributable to their claimed use of the and chevys petitioners introduced copies of the calendar in which mr ressen contemporaneously recorded his weekly mileage as an employee of ics as well as some information regarding where he was working at various times petitioners also introduced copies of the pages in the logbook on which he contemporaneously recorded the beginning and ending miles for the and chevys considering the facts and circumstances of mr ressen’s employment arrangement with ics and his business use of the and chevys we conclude that the calendar is a credible adequate record of the amount of the business use of the property the dates of such use and the business_purpose of such use and the logbook pages are an adequate record of the total use of the property see sec_274 sec_1_274-5t c temporary income_tax regs supra see also lyseng v commissioner tcmemo_2011_226 102_tcm_280 additionally even if the calendar is for some reason not an adequate record of the amounts or dates of the business use of the and chevys mr ressen credibly and with specificity testified as to the business use of the property and the dates of such use petitioners corroborated this testimony with the pages from the logbook see sec_1_274-5t temporary income_tax regs supra although petitioners did not introduce the entire logbook into evidence we conclude that the pages of the logbook that they did introduce are representative of contemporaneous adequate_records that mr ressen maintained for the entire year and that they sufficiently corroborate his testimony with respect to the amounts and dates of the business use of the and chevys for the entire year see id subdiv ii a we therefore conclude that petitioners satisfied the substantiation requirements of sec_274 with respect to their claimed use of the and chevys to reflect the foregoing decision will be entered under rule
